Name: 2003/650/CFSP: Council Decision 2003/650/CFSP of 26 May 2003 concerning the conclusion of the Agreement between the European Union and the Czech Republic on the participation of the Czech Republic in the European Union-led Forces in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  European construction
 Date Published: 2003-09-13

 Avis juridique important|32003D06502003/650/CFSP: Council Decision 2003/650/CFSP of 26 May 2003 concerning the conclusion of the Agreement between the European Union and the Czech Republic on the participation of the Czech Republic in the European Union-led Forces in the Former Yugoslav Republic of Macedonia Official Journal L 229 , 13/09/2003 P. 0038 - 0038Council Decision 2003/650/CFSPof 26 May 2003concerning the conclusion of the Agreement between the European Union and the Czech Republic on the participation of the Czech Republic in the European Union-led Forces in the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 27 January 2003, the Council adopted Joint Action 2003/92/CFSP on the European Union Military Operation in the Former Yugoslav Republic of Macedonia(1).(2) Article 8 of that Joint Action provides that the detailed arrangements regarding the participation of third States shall be the subject of an agreement in conformity with Article 24 of the Treaty on European Union.(3) Following the Council Decision of 18 March 2003 authorising the Secretary-General/High Representative to open negotiations, the Secretary-General/High Representative negotiated an Agreement with the Czech Republic on the participation of the Czech Republic in the European Union-led Forces in the Former Yugoslav Republic of Macedonia.(4) This Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Czech Republic on the participation of the Czech Republic in the European Union-led Forces in the Former Yugoslav Republic of Macedonia is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union.Article 3This Decision shall be published in the Official Journal of the European Union.Article 4This Decision shall take effect on the day of its adoption.Done at Brussels, 26 May 2003.For the CouncilThe PresidentG. Drys(1) OJ L 34, 11.2.2003, p. 26.